                                                                                                                       FILED
                                                                                                              2018 Dec-13 PM 04:24
                                                                                                              U.S. DISTRICT COURT
                                                                                                                  N.D. OF ALABAMA


                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION


UNITED STATES OF AMERICA,                                 }
                                                          }
v.                                                        }    Case No.: 4:18-cr-00376-RDP-JEO-2
                                                          }
JOHN LADD BUCKINGHAM,                                     }
                                                          }
        Defendant.                                        }


                                       MEMORANDUM OPINION

        This case is before the court on three separate motions filed by Defendant Dr. John Ladd

Buckingham: (1) his first motion to dismiss the indictment (Doc. # 29); (2) his second motion to

dismiss the indictment (Doc. # 30); and (3) his motion to strike surplusage from the indictment

(Doc. # 31). 1

        In August 2018, the United States charged Dr. Buckingham in a 21-count indictment with

various controlled substance offenses and other crimes arising out of his work as a physician at a

pain clinic in Moody, Alabama. (Doc. # 1). Dr. Buckingham now seeks dismissal of the

indictment based on the following assertions: (1) the government’s preindictment delay in

prosecution violated his Due Process rights; (2) Counts 1 and 19 are duplicitous; (3) the

indictment contains multiplicitous counts; (4) Count 20 insufficiently alleges criminal conduct;

and (5) the Controlled Substances Act is unconstitutionally vague as applied to him. He also asks

the court to strike certain allegedly surplus and prejudicial language from the indictment. As

        1
           Defendant initially filed yet another motion to dismiss the indictment that alleged six grounds for
dismissal but provided no argument or analysis in support of his claims. (Doc. # 24). The court gave Defendant until
October 26, 2018 to submit evidence in support of his claims (Doc. # 28), and Defendant filed two amended motions
to dismiss on that date (Docs. # 29, 30). In the two amended motions to dismiss, Defendant abandoned certain
claims raised in his initial motion and raised new claims not mentioned in the initial motion. The two amended
motions to dismiss (Docs. # 29, 30) supersede Defendant’s initial motion to dismiss (Doc. # 24), and the court
therefore considers only the amended motions to dismiss. By separate Order, the Clerk of Court will be directed to
administratively terminate Defendant’s initial motion to dismiss (Doc. # 24).
explained below, none of Dr. Buckingham’s arguments hold water. Accordingly, his motions to

dismiss and motion to strike are all due to be denied.

   I.      Factual and Procedural Background

        The indictment charges Dr. Buckingham and two other Defendants with various crimes

arising out of their involvement with a pain clinic in Moody, Alabama. (Doc. # 1). According to

the indictment, Dr. Buckingham was a licensed physician who worked at the pain clinic and was

authorized to prescribe controlled substances, but was not himself a pain management specialist.

(Id. at ¶ 5). The indictment alleges that, rather than providing legitimate pain management

services, Dr. Buckingham and others at the clinic ran a high-volume “pill mill” operation in

which large numbers of patients were prescribed schedule II controlled substances without first

receiving proper medical evaluations and despite obvious signs that the patients were diverting

and/or abusing the controlled substances. (Id. at ¶¶ 22-41).

        Count 1 of the indictment charges Dr. Buckingham with conspiracy to violate 21 U.S.C.

§ 841(a)(1) by prescribing numerous schedule II controlled substances outside the usual course

of professional practice and not for a legitimate medical purpose, in violation of 21 U.S.C. § 846.

(Id. at ¶ 21). Counts 2 through 18 charge that, on seventeen separate occasions, Dr. Buckingham

unlawfully dispensed schedule II controlled substances by means of prescriptions issued outside

the usual course of professional practice and not for a legitimate medical purpose, in violation of

21 U.S.C. § 841(a)(1). (Id. at ¶¶ 43-44). Count 19 charges Dr. Buckingham with maintaining a

premises for the purpose of unlawfully distributing a controlled substance, in violation of 21

U.S.C. § 856(a)(1). (Id. at ¶ 46). Finally, Count 20 charges Dr. Buckingham with conspiracy to

engage in money laundering, in violation of 18 U.S.C. § 1956(h). (Id. at ¶ 47).

        After an approximately three-year investigation, the United States indicted Dr.



                                                     2
Buckingham on August 29, 2018. Dr. Buckingham now moves to dismiss the indictment or

alternatively to strike certain language from the indictment for a variety of reasons, discussed

below.

   II.       Standard of Review

          A federal court may dismiss a criminal prosecution based on “a defect in the indictment.”

Fed. R. Crim. P. 12(b)(3)(B). An indictment must contain “a plain, concise, and definite written

statement of the essential facts constituting the offense charged,” Fed. R. Crim. P. 7(c)(1), and

must not join “two or more offenses in the same count” or charge “the same offense in more than

one count,” Fed. R. Crim. P. 12(b)(3)(B)(i)-(ii). “An indictment is sufficient if it: (1) presents the

essential elements of the charged offense, (2) notifies the accused of the charges to be defended

against, and (3) enables the accused to rely upon a judgment under the indictment as a bar

against double jeopardy for any subsequent prosecution for the same offense.” United States v.

Steele, 147 F.3d 1316, 1320 (11th Cir. 1998) (en banc) (internal quotation marks omitted). “In

determining whether an indictment is sufficient,” the court must “read it as a whole and give it a

common sense construction.” United States v. Jordan, 582 F.3d 1239, 1245 (11th Cir. 2009)

(internal quotation marks omitted).

   III.      Analysis

          Dr. Buckingham has moved to dismiss this prosecution on several grounds. First, he

argues that the government’s preindictment delay in bringing this prosecution has prejudiced his

ability to mount an effective defense and therefore violated his Fifth Amendment right to Due

Process. Second, he claims that Counts 1 and 19 of the indictment are duplicitous because they

each charge two or more separate and distinct offenses. Third, he claims that the indictment

charges a single offense -- the illegal distribution of a controlled substance -- in multiple counts,



                                                      3
rendering the indictment multiplicitous. Fourth, he argues that Count 20 fails to allege facts

sufficient to support the charge that Dr. Buckingham knowingly and voluntarily joined a

conspiracy to engage in money laundering. Finally, Dr. Buckingham argues that the Controlled

Substances Act provisions charged in the indictment are unconstitutionally vague as applied to

him.

       Alternatively, Dr. Buckingham has also moved to strike what he claims is surplus and

prejudicial language from the indictment. Specifically, Dr. Buckingham claims that the first 19

paragraphs of the indictment, which provide factual details regarding the operation of the pain

clinic, are surplus and prejudicial and that the term “pill mill” in Count 1 is similarly prejudicial

and conclusory.

       The court addresses each of Dr. Buckingham’s arguments below but ultimately concludes

that all are without merit. Accordingly, Dr. Buckingham’s motions to dismiss and motion to

strike are due to be denied.

       A. Defendant’s Preindictment Delay Claim Fails as a Matter of Law

       The Supreme Court has long recognized that lengthy delays between the commission of a

crime and arrest and prosecution for the crime may prejudice a defendant’s ability to defend

himself. United States v. Marion, 404 U.S. 307, 320-22 (1971). Ordinarily, statutes of limitations

provide “the primary guarantee” “against bringing overly stale criminal charges.” United States

v. Lovasco, 431 U.S. 783, 789 (1977) (internal quotation marks omitted). But even when a

prosecutor brings charges within the statutorily prescribed limitations period, the Fifth

Amendment’s Due Process Clause still “has a limited role to play in protecting against

oppressive delay.” Id.

       To establish a Due Process violation based on preindictment delay, a defendant must



                                                     4
show “(1) actual prejudice to their defense from the delay; and (2) that the delay resulted from a

deliberate design by the government to gain a tactical advantage.” United States v. Thomas, 62

F.3d 1332, 1339 (11th Cir. 1995). Dr. Buckingham’s preindictment delay claim fails because he

has failed to allege, much less offered to prove, that the government deliberately delayed his

prosecution to gain a tactical advantage.

       Dr. Buckingham argues only that the delay has caused him actual prejudice and that the

delay has in fact given the government a tactical advantage. (See Doc. # 29 at 1-3, 10). Nowhere

does he allege or offer to prove that the government’s delay in indicting him was a deliberate

choice calculated to give the government a tactical advantage in this prosecution. The

government “does not bear the burden of explaining the reason for [its] delay.” United States v.

Ramirez, 491 Fed. App’x 65, 70 (11th Cir. 2012). Nevertheless, it has explained that the three-

year delay in this case was for investigative purposes, which is perfectly proper (and indeed,

desirable) under the Constitution. See Thomas, 62 F.3d at 1339-40; Lovasco, 431 U.S. at 795

(“Rather than deviating from elementary standards of ‘fair play and decency,’ a prosecutor

abides by them if he refuses to seek indictments until he is completely satisfied that he should

prosecute and will be able promptly to establish guilt beyond a reasonable doubt.”). Because Dr.

Buckingham bears the burden of showing that the preindictment delay was deliberate and for the

purpose of gaining a tactical advantage, and because Dr. Buckingham has given no reason to

think that the government’s delay was in bad faith, his motion to dismiss the prosecution based

on preindictment delay is due to be dismissed. See Thomas, 62 F.3d at 1339 (rejecting the

defendants’ Due Process claim based on a fifty-five month preindictment delay because they

failed to meet “their burden of proving intentional delay for tactical advantage”); Ramirez, 491

Fed. App’x at 70 (affirming district court’s denial of motion to dismiss for preindictment delay



                                                    5
based merely on the conclusory assertion that the government deliberately delayed the

indictment to gain a tactical advantage, without any supporting factual basis for the claim).

       B. Counts 1 and 19 of the Indictment Are Not Duplicitous

       Federal Rule of Criminal Procedure (8)(a) allows an indictment to charge a defendant “in

separate counts” with two or more offenses. The Eleventh Circuit has interpreted that

requirement to forbid “duplicitous” counts in an indictment. United States v. Schlei, 122 F.3d

944, 979 (11th Cir. 1997). “A count in an indictment is duplicitous if it charges two or more

‘separate and distinct’ offenses.” Id. at 977 (quoting United States v. Burton, 871 F.2d 1566,

1573 (11th Cir.1989)). “A duplicitous count poses three dangers: (1) A jury may convict a

defendant without unanimously agreeing on the same offense; (2) A defendant may be

prejudiced in a subsequent double jeopardy defense; and (3) A court may have difficulty

determining the admissibility of evidence.” Id. (internal quotation marks omitted).

       Dr. Buckingham argues Count 1 is duplicitous because it charges him with both

conspiring to illegally distribute controlled substances in violation of 21 U.S.C. § 846 and

maintaining a facility to distribute controlled substances in violation of 21 U.S.C. § 856(a)(1).

But Count 1 does nothing of the sort. The indictment makes clear that Count 1 charges a

violation of 21 U.S.C. § 846 (conspiracy to distribute drugs) and that Count 19 charges a

violation of 21 U.S.C. § 856(a)(1) (maintaining a premises for the purpose of unlawful narcotic

distribution). (See Doc. # 1 at 5-6, 14). Those are “separate and distinct” offenses which have

different elements and require different proof to secure a conviction. Burton, 871 F.2d at 1573.

To be sure, Count 1 alleges facts that are relevant to proving both offenses. Because Count 1

charges Dr. Buckingham with conspiring to distribute controlled substances as part of his

employment at the pain clinic, it describes the clinic’s operations in some detail. (See Doc. # 1 at



                                                     6
¶¶ 22-26). Some of those facts are no doubt also relevant to Count 19’s charge of using or

maintaining a premises for the purpose of unlawful narcotic distribution, but that does not render

Count 1 duplicitous. A duplicitous count is one that charges two or more separate offenses, not

one that merely describes factual matter relevant to proving more than one criminal offense.

Indeed, the Federal Rules of Criminal Procedure explicitly contemplate that one count of an

indictment may contain factual information relevant to another count. See Fed. R. Crim. P.

7(c)(1) (“A count may incorporate by reference an allegation made in another count.”). Count 1

is not duplicitous.

       Dr. Buckingham’s argument that Count 19 is duplicitous is similarly misguided. He

argues that the “incorporation of paragraphs 1-44 into Count 19 further adds to the duplicitous

nature of Counts 1 and 19.” (Doc. # 29 at 8). But as explained above, it is perfectly proper under

the Rules for one count of an indictment to incorporate by reference an allegation made in

another count. See Fed. R. Crim. P. 7(c)(1). Dr. Buckingham’s claim that incorporation by

reference renders Count 19 duplicitous is thus wholly without merit. His motion to dismiss the

indictment based on duplicitous counts is due to be dismissed.

       C. The Indictment Is Not Multiplicitous

       “Multiplicity is the charging of a single offense in more than one count.” United States v.

Langford, 946 F.2d 798, 802 (11th Cir. 1991). Multiplicitous counts create two dangers. “First,

the defendant may receive multiple sentences for the same offense.” Id. “Second, a multiplicitous

indictment may improperly prejudice a jury by suggesting that a defendant has committed

several crimes—not one.” Id.

       Dr. Buckingham claims the indictment is multiplicitous because different counts contain

the same factual allegations. (See Doc. # 29 at 8) (“Count [1] alleges the illegal dispensing of



                                                    7
controlled substances in general and through the operation of a pill mill facility. Count 19 alleges

the same thing under a different statute.”). But as explained above, there is nothing improper

about reciting the same factual allegations in different counts of an indictment where those facts

show the defendant committed two or more distinct statutory offenses. The multiplicity doctrine

guards against charging a single offense in more than one count of the indictment. It does not

prohibit restating similar factual allegations in more than one count of the indictment, a practice

explicitly contemplated by the Federal Rules of Criminal Procedure. See Fed. R. Crim. P.

7(c)(1). Because the indictment does not charge the same offense in more than one count, Dr.

Buckingham’s motion to dismiss the indictment on that basis is due to be denied.

        D. Count 20 of the Indictment Adequately Alleges a Violation of 18 U.S.C. § 1956(h)

        Count 20 charges Dr. Buckingham with conspiring to engage in promotional money

laundering in violation of 18 U.S.C. § 1956(h). The offense of promotional money laundering is

defined in 18 U.S.C. § 1956(a)(1)(A)(i) and requires proof that: “(1) the defendant conducted or

attempted to conduct a financial transaction; (2) the defendant knew that the funds involved in

the transaction represented the proceeds of illicit activity . . . ; (3) the funds involved were in fact

the proceeds of unlawful activity; and (4) the defendant conducted the financial transaction with

the intent to promote the specified unlawful activity.” United States v. Johnson, 440 F.3d 1286,

1294 (11th Cir. 2006). The offense of conspiring to engage in money laundering under § 1956(h)

requires proof of: “(1) agreement between two or more persons to commit a money-laundering

offense; and (2) knowing and voluntary participation in that agreement by the defendant.” United

States v. Broughton, 689 F.3d 1260, 1280 (11th Cir. 2012).

        Dr. Buckingham argues Count 20 must be dismissed because it fails to allege facts

sufficient to support a conviction for conspiracy to engage in promotional money laundering. In



                                                       8
particular, Dr. Buckingham claims that Count 20’s failure to allege that he acted “willfully” or

knew that any proceeds from the clinic were from unlawful activities requires dismissal of the

count. (Doc. # 29 at 9). Dr. Buckingham’s argument is misplaced. For one thing, the term

“willful” does not appear in either of the statutory provisions charged in Count 20, and Dr.

Buckingham does not explain why an allegation of “willfulness” is required to charge him with

the offense of conspiracy to engage in promotional money laundering. See United States v.

Tobin, 676 F.3d 1264, 1280 (11th Cir. 2012) (“[Where the] language of [a] statute does not refer,

in any way, to willfulness . . . the government only needs to prove that the defendant acted

knowingly.”). More significantly, the government need not show (or allege) that Dr.

Buckingham himself satisfied each element of promotional money laundering under

§ 1956(a)(1)(A)(i), including having knowledge that the laundered funds were the proceeds of

illicit activity. Instead, to convict Dr. Buckingham of conspiracy to engage in promotional

money laundering, the government need only prove that Dr. Buckingham and his

coconspirator(s) agreed to engage in promotional money laundering and that Dr. Buckingham,

knowing the unlawful purpose of the plan, voluntarily joined the conspiracy. Broughton, 689

F.3d at 1280. Count 20 more than adequately alleges those essential facts. (See Doc. # 1 at ¶ 47)

(alleging that Dr. Buckingham and others “knowingly” agreed with each other to commit the

offense of promotional money laundering and thereby violate § 1956(a)(1)(A)(i)). Dr.

Buckingham’s motion to dismiss Count 20 of the indictment is accordingly due to be denied.

       E. The Controlled Substances Act Is Not Unconstitutionally Vague as Applied to
          Defendant

       Dr. Buckingham next argues that the Controlled Substances Act (“CSA”) provisions

under which he is charged are unconstitutionally vague as applied to him, in violation of the

Fifth Amendment’s Due Process Clause. This is so, Dr. Buckingham contends, “because the


                                                   9
[CSA’s] statutory framework, controlling regulatory authority, and case law fail to define the

conduct proscribed by the Act with sufficient definiteness that a physician would know what

conduct is prohibited,” thus rendering the law so standardless as to invite “arbitrary and

discriminatory enforcement.” (Doc. # 30 at 1). For the following reasons, the court disagrees.

The CSA is not unconstitutionally vague as applied to Dr. Buckingham.

           1. Legal and Factual Background

       The CSA makes it “unlawful for any person knowingly or intentionally” to “distribute, or

dispense . . . a controlled substance” “[e]xcept as authorized” by the CSA. 21 U.S.C. § 841(a)(1).

Another provision of the CSA makes it a crime to conspire to violate § 841(a). Id., § 846. Many

physicians regularly “distribute” or “dispense” controlled substances as part of their medical

practice by means of writing prescriptions. Thus, their liability under the CSA thus turns on

whether they are “authorized” to do so by the Act.

       The CSA authorizes “[p]ersons registered by the Attorney General” to dispense

controlled substances “to the extent authorized by their registration.” 21 U.S.C. § 822(b). The

Attorney General, in turn, is authorized to “promulgate rules and regulations . . . relating to the

registration and control of the . . . dispensing of controlled substances.” 21 U.S.C. § 821. Among

the regulations the Attorney General has promulgated is the rule that “[a] prescription for a

controlled substance . . . must be issued for a legitimate medical purpose by an individual

practitioner acting in the usual course of his professional practice.” 21 C.F.R. § 1306.04(a). An

order “issued not in the usual course of professional treatment . . . is not a prescription” for

purposes of the CSA, and “the person issuing” “such a purported prescription” “shall be subject

to” the criminal penalties of 21 U.S.C. § 841. Id.; see also United States v. Joseph, 709 F.3d

1082, 1094 (11th Cir. 2013). Thus, to convict a registered physician under § 841, the government



                                                     10
must prove that he knowingly and intentionally dispensed controlled substances “for other than

legitimate medical purposes in the usual course of professional practice.” United States v.

Ignasiak, 667 F.3d 1217, 1228 (11th Cir. 2012).

       The government alleges that while Dr. Buckingham was authorized by the Attorney

General to prescribe schedule II controlled substances, he issued prescriptions for such

substances “outside the usual course of professional practice and not for a legitimate medical

purpose.” (Doc. # 1 at ¶¶ 5, 43). Dr. Buckingham responds that because the requirement that

controlled substances be prescribed only “for a legitimate medical purpose” and “in the usual

course of . . . professional practice,” 21 C.F.R. § 1306.04(a), is unconstitutionally vague, he

cannot be prosecuted for violating the requirement.

           2. Analysis

       The Due Process Clause of the Fifth Amendment provides that “[n]o person shall . . . be

deprived of life, liberty, or property, without due process of law.” U.S. Const. amend. V. The

Supreme Court has held that the government “violates this guarantee by taking away someone’s

life, liberty, or property under a criminal law so vague that it fails to give ordinary people fair

notice of the conduct it punishes, or so standardless that it invites arbitrary enforcement.”

Johnson v. United States, 135 S. Ct. 2551, 2556 (2015).

       The animating principle of vagueness doctrine’s fair-notice prong “is that no [person]

shall be held criminally responsible for conduct which he could not reasonably understand to be

proscribed.” United States v. Harriss, 347 U.S. 612, 617 (1954). With respect to the arbitrary-

enforcement prong, “vagueness doctrine requires that legislation contain minimal guidelines to

govern law enforcement in order to prevent arbitrary and discriminatory law enforcement.”

United States v. Biro, 143 F.3d 1421, 1430 (11th Cir. 1998). But the Constitution’s prohibition of



                                                      11
vague criminal laws does not mean that statutes must “define every factual situation that may

arise.” Id. Nor does “the mere fact that close cases can be envisioned” under a statute “render[

the] statute vague.” United States v. Williams, 553 U.S. 285, 305 (2008). After all, “[c]lose cases

can be imagined under virtually any statute,” and “[t]he problem that poses is addressed, not by

the doctrine of vagueness, but by the requirement of proof beyond a reasonable doubt.” Id.

         Dr. Buckingham claims the CSA’s requirement that controlled substances be prescribed

only “for a legitimate medical purpose” and “in the usual course of . . . professional practice,” 21

C.F.R. § 1306.04(a), violates both the fair-notice and arbitrary-enforcement prongs of vagueness

doctrine. But Dr. Buckingham’s argument is foreclosed by binding precedent.

         In United States v. Collier, 478 F.2d 268, 270-72, 274 (5th Cir. 1973), 2 the former Fifth

Circuit rejected a physician’s argument that § 841(a)(1) of the CSA and its implementing

regulations were unconstitutionally vague as applied to physicians and affirmed the physician’s

conviction. Congress enacted the CSA only three years before Collier as Title II of the

Comprehensive Drug Abuse Prevention and Control Act of 1970. Controlled Substances Act,

Pub. L. No. 91-513, 84 Stat. 1242. The Act and its implementing regulations made it “illegal for

a physician to dispense . . . a schedule II controlled substance other than ‘in the course of his

professional practice.’” Collier, 478 F.2d at 270-71. 3 Dr. Collier pleaded guilty to six counts of

violating 21 U.S.C. § 841(a)(1) by distributing the controlled substance methadone while not

acting in the usual course of professional practice. Id. at 270. He argued that the words “in the

course of his professional practice” did not adequately “warn the physician of what conduct is


         2
          All decisions of the Fifth Circuit issued on or before September 30, 1981 are binding precedent within the
Eleventh Circuit. Bonnard v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981).
         3
           At the time Collier was decided, 21 U.S.C. § 841(a) and the CSA’s implementing regulations contained
materially identical language to the statute and regulations as they exist today, including the requirement that “[a]
prescription for a controlled substance . . . must be issued for a legitimate medical purpose by an individual
practitioner acting in the usual course of his professional practice.” 478 F.2d at 270-71 n.2.

                                                             12
proscribed” and that the law was “without objective standards” and thus “subject to diverse

interpretation.” Id. at 271.

        The court rejected Dr. Collier’s argument and held that the CSA was not

unconstitutionally vague as applied to physicians. Id. at 272. The court reasoned that the

language “in the course of professional practice” restricts a physician “to dispensing or

prescribing drugs in the bona fide treatment of a patient’s disease” and does not “under the guise

of treatment” permit a physician either “to sell drugs to a dealer” or to “distribute drugs intended

to cater to cravings of an addict.” Id. at 271-72. This construction of the CSA gives physicians

adequate notice of what the Act proscribes and limits the discretion of law enforcement in

enforcing the Act.

        The court in Collier recognized that “what constitutes bona fide medical practice must be

determined upon consideration of evidence and attending circumstances,” but it rejected the

argument (pressed here by Dr. Buckingham) that “statutes affecting medical practice [must]

delineate the precise circumstances constituting the bounds of permissible practice.” Id. at 272

(brackets, emphasis, and internal quotation marks omitted). It further observed that the Supreme

Court had upheld multiple statutes against vagueness challenges that required physicians, on pain

of criminal punishment, to correctly exercise their professional judgment to determine whether

an abortion was “necessary” (physicians who performed abortions found to be “unnecessary”

could be criminally prosecuted). Id. (citing United States v. Vuitch, 402 U.S. 62, 91 (1971) and

Doe v. Bolton, 410 U.S. 179, 192 (1973)). Thus, the fact that the CSA similarly required

physicians to “make a professional judgment” regarding whether to prescribe controlled

substances to a patient -- and imposed criminal sanctions on physicians who abused their

judgment to prescribe controlled substances other than “in the bona fide treatment of a patient’s



                                                    13
disease” -- could not render the CSA unconstitutionally vague as applied to physicians, the court

explained. Id.

        Under Collier, Dr. Buckingham’s argument that the CSA is unconstitutionally vague as

applied to him is entirely without merit. He makes the same arguments that the Fifth Circuit

rejected in Collier—that the CSA’s requirement that controlled substances be prescribed for a

“legitimate medical purpose . . . in the usual course of [a physician’s] professional practice” fails

to provide adequate notice to physicians of what prescribing practices violate the CSA and is so

standardless that physicians must “stake their livelihood and liberty on the whims of Government

regulators.” (Doc. # 30 at 3, 19). Dr. Buckingham attempts to distinguish Collier on the ground

that it “was decided well before the legal framework for the CSA’s application to physicians

evolved into its current state of enigmatic morass.” (Doc. # 30 at 20). But Dr. Buckingham has

offered no reason to think that courts have been unable “to craft a principled and objective

standard” for discerning what prescribing practices run afoul of the CSA’s requirement that

controlled substances be prescribed for a legitimate medical purpose and in the usual course of

professional practice. Johnson, 135 S. Ct. at 2558. To the contrary, a well-established body of

case law provides physicians with ample notice of the types of prescribing practices that violate

the CSA.

        Dr. Buckingham cites post-Collier decisions involving physician prosecutions under the

CSA which he maintains are “inconsistent and, in some cases, wholly contradictory” as evidence

that the CSA is unconstitutionally vague as applied to physicians. (Doc. # 30 at 14-16). But the

purportedly “inconsistent” decisions Dr. Buckingham identifies 4 concern only the applicable

mens rea and the relevant standard of care (national or local) that should be incorporated into

        4
           See Joseph, 709 F.3d at 1094-97; United States v. Tobin, 676 F.3d 1264, 1278-83 (11th Cir. 2012); United
States v. Ignasiak, 667 F.3d 1217, 1228 (11th Cir. 2012); United States v. Merrill, 513 F.3d 1293, 1305-06 (11th
Cir. 2008); United States v. Williams, 445 F.3d 1302, 1309-10 (11th Cir. 2006).

                                                            14
jury instructions in physician prosecutions under the CSA. They do not suggest that courts have

struggled to define what prescribing practices qualify as “not for a legitimate medical purpose”

and “outside the usual course of professional practice.” Quite to the contrary, a long line of

decisions affirming physicians’ convictions under the CSA adequately identify certain

prescribing practices that suggest a physician dispensed controlled substances in violation of the

CSA. Those practices include: (1) prescribing an inordinately large quantity of controlled

substances; (2) issuing large numbers of prescriptions; (3) failing to physically examine patients;

(4) warning patients to fill prescriptions at different drug stores; (5) issuing prescriptions to

patients known to be delivering the drugs to others; (6) prescribing controlled drugs at intervals

inconsistent with legitimate medical treatment; (7) using street slang rather than medical

terminology for the drugs prescribed; (8) issuing prescriptions where there exists no logical

relationship between the drugs prescribed and the treatment of the patient’s alleged condition;

and (9) writing more than one prescription on a single occasion and postdating the additional

prescriptions to spread them out. United States v. Rosen, 582 F.2d 1032, 1036 (5th Cir. 1978);

see also, e.g., United States v. Bourlier, 518 Fed. App’x 848, 851 (11th Cir. 2013) (affirming

physician’s conviction under the CSA based on presence of Rosen factors); Joseph, 709 F.3d at

1104 (same); Ignasiak, 667 F.3d at 1229 (affirming physician’s conviction under CSA based in

part on evidence that he wrote more than 43,000 prescriptions for controlled substances in a five-

year period); Merrill, 513 F.3d at 1299-1303 (affirming physician’s conviction under CSA where

evidence showed he wrote more than 33,000 prescriptions in three-year period, prescribed the

same patient multiple controlled substances in a given visit, reauthorized prescriptions for the

same controlled substance within less than a month of each other, and frequently prescribed high

doses of controlled substances). These decisions (among others) show that the courts have



                                                    15
successfully crafted “a principled and objective standard” for ascertaining the type of physician

conduct that violates the CSA. Johnson, 135 S. Ct. at 2558. Dr. Buckingham’s vagueness

challenge to the CSA therefore fails. 5

         Dr. Buckingham also asserts that dismissal of the CSA counts (Counts 1-18) on

vagueness grounds would require the dismissal of the remaining counts against him for

maintaining a drug-involved premises (Count 19) and conspiracy to engage in money laundering

(Count 20). (Doc. # 30 at 20). But Dr. Buckingham provides no argument or analysis for why

dismissal of the CSA counts would require dismissal of the drug-involved premises or money

laundering conspiracy charges. And, in any event, because the court rejects Dr. Buckingham’s

vagueness challenge to the CSA, it likewise rejects his request to dismiss the remaining counts

against him. Dr. Buckingham’s motion to dismiss the indictment on vagueness grounds is

accordingly due to be denied. 6

         F. Defendant’s Motion to Strike Is Due to Be Denied

         Rule 7(d) provides that “[u]pon the defendant’s motion, the court may strike surplusage

from the indictment.” See Fed. R. Crim. P. 7(d). But a court should only strike language from an

indictment if “it is clear that the allegations are not relevant to the charge and are inflammatory

and prejudicial.” United States v. Huppert, 917 F.2d 507, 511 (11th Cir. 1990). As the Eleventh

Circuit has repeatedly observed, “this is a most exacting standard.” Id. (internal quotation marks

omitted); United States v. Brye, 318 Fed. App’x 878, 880 (11th Cir. 2009).

         Dr. Buckingham moves to strike paragraphs 1-19 of the indictment, which provide

         5
            The court emphasizes that whether Dr. Buckingham’s conduct in fact violated the CSA is an issue for
trial, and it may well turn out to be a close question. But, as noted above, the existence of “close cases” under a
statute does not render the statute unconstitutionally vague, as the problem of close cases is resolved “not by the
doctrine of vagueness, but by the requirement of proof beyond a reasonable doubt.” Williams, 553 U.S. at 305-06.
         6
           In the event the court denied his motion to dismiss, Dr. Buckingham requested that the court give several
jury instructions at trial. (Doc. # 30 at 20-21). Dr. Buckingham’s request for particular jury instructions is premature.
The court will consider the appropriate jury instructions to give at trial at a later date.

                                                               16
background information relevant to multiple counts of the indictment, and the reference to a “pill

mill” in paragraph 22 of the indictment. (Doc. # 31 at 1-2). He is not entitled to this relief

because those parts of the indictment are neither irrelevant to the charged crimes nor unfairly

prejudicial to Dr. Buckingham. Paragraphs 1-19 constitute the indictment’s introduction and

describe the entities, parties, facts, and legal framework common to many counts of the

indictment. More particularly, paragraphs 8-19 are devoted entirely to describing the Controlled

Substances Act and its implementing regulations and do not discuss the facts of Dr.

Buckingham’s case at all. And, the court’s review of paragraphs 1-7 reveals no language that is

both irrelevant to the charged crimes and unfairly prejudicial to Dr. Buckingham. Finally, the

term “pill mill” is certainly relevant to the charges brought against Dr. Buckingham, and the

court finds that the term is not unfairly prejudicial or inflammatory. Numerous other courts have

likewise concluded that the term “pill mill” is not overly prejudicial and that its use at trial does

not violate Federal Rule of Evidence 403. See United States v. Guzman, 571 Fed. App’x 356,

360-61 (6th Cir. 2014) (collecting cases). Further, and in any event, it is not the court’s practice

to provide the jury with a copy of the indictment. Accordingly, Dr. Buckingham’s motion to

strike is due to be denied.

   IV.      Conclusion

         For the reasons explained above, Defendant’s motions to dismiss the indictment and

motion to strike surplusage from the indictment are due to be denied. An Order consistent with

this Memorandum Opinion will be entered.

         DONE and ORDERED this December 13, 2018.


                                              _________________________________
                                              R. DAVID PROCTOR
                                              UNITED STATES DISTRICT JUDGE


                                                     17
